Citation Nr: 9928794	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to April 
1970.

A previous claim of service connection for PTSD was denied in 
a decision of the Board of Veterans' Appeals (Board) issued 
in November 1983, based upon a lack of medical evidence 
indicating a diagnosis of the disorder at that time.

Following the veteran's filing of a reopened claim in 
February 1994, and the development of additional evidence, 
the RO granted service connection for PTSD in a rating 
decision of March 1995, and assigned a disability rating of 
30 percent, effective from the date of the reopened claim.

The present appeal comes to the Board from an April 1995 RO 
rating decision which, in pertinent part, granted a temporary 
total (100 percent) rating for PTSD, for hospitalization and 
convalescence, pursuant to 38 C.F.R. § 4.29, from February 
through March 1995.  Effective from April 1995, the 
previously assigned rating of 30 percent was resumed, and a 
higher schedular rating was denied.  The veteran expressed 
disagreement with that rating decision in a Statement in 
Support of Claim filed in June 1995.

The file contains a copy of the transcript of the veteran's 
August 1996 hearing, held before a hearing officer at the RO.

The Board notes that, during the course of his appeal, the 
veteran has asserted that his alcoholism is due to his PTSD.  
In addition, he has indicated his desire to assert a claim 
for an earlier effective date for his current 30 percent 
disability rating.  As these issues have not been developed 
for appeal, they are referred to the RO for further 
appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record presents an approximate balance of positive 
and negative evidence as to whether, as a result of his 
service-connected PTSD, the veteran has occupational and 
social impairment with reduced reliability and productivity. 

3.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that his PTSD symptoms are 
considerably or severely incapacitating so as to result in 
more than definite industrial impairment.

4.  Applying the rating criteria in effect on and after 
November 7, 1996, the evidence of record does not reflect 
that the veteran's PTSD symptoms result in  occupational and 
social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
holds that the criteria for a disability rating of 50 percent 
for PTSD have been met under the criteria in effect since 
November 7, 1996.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 4.130, Diagnostic Code 
9411 (1998).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met, either under the schedular 
criteria in effect before November 7, 1996, or under the 
schedular criteria in effect on and after November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.132, 4.130, Diagnostic Code 9411 
(1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records indicate that the veteran served a portion of 
his years in service as a rifleman with the United States 
Marine Corps in Vietnam.  His record of awards and 
decorations includes a Combat Action Ribbon. 

In February 1994, the veteran submitted a statement that, in 
pertinent part, indicated that he wished to reopen his 
previously denied claim seeking service connection for PTSD.

VA outpatient treatment records dated from March 1993 through 
June 1994 reveal that the veteran was diagnosed with, and 
treated for, PTSD at the VA medical facilities in Buffalo and 
Batavia, New York. 

During a November 1994 Social Survey addressing the veteran's 
developmental, social, and marital history, the following 
symptoms relating to service were described:  frequent 
recurring nightmares related to his war experiences; negative 
thoughts of the war; guilt and sadness related to the painful 
memories and the losses he witnessed during the war; 
difficulty sleeping and feeling close to others; constant 
alert feeling; panic attacks; anxiety; and anger.  It was 
noted that the problems increase during the holidays.  It was 
reported that the veteran was married, with two children, and 
that the family relations are strained and stressful.  
Present symptoms were noted to include:  poor concentration; 
memory impairment; sleep disturbances; procrastination; 
headaches; low self esteem; nightmares; compulsive checking; 
nervousness; obsessive thoughts; guilt; suicidal thoughts; 
insensitivity; withdrawal; emotional fatigue; decreased sex 
drive; violent thoughts; startle reaction; hypersensitivity; 
lack of friends; tremors; sexual difficulties; and difficulty 
with intimacy.  The veteran noted that he avoided contact 
with people.  He indicated that he had never attempted 
suicide and that he attends Alcoholics Anonymous meetings 
sporadically for his alcohol problems.    

On VA examination in December 1994, it was noted that the 
veteran had a wife and son, and that he had been working at a 
desk job since 1980.  On mental status examination, it was 
noted that he had problems sleeping, nightmares, flashbacks, 
and night sweats.  He had reportedly been turned down for a 
promotion, and had difficulty relating to people.  It was 
noted that he avoided large groups and gatherings, and wanted 
to be alone with a computer.  There were reportedly no 
outward signs of psychosis, and the veteran denied auditory 
or visual hallucinations.  The examiner noted that the 
veteran was oriented to time, place, and self.  Memory for 
recent and remote events was found to be adequate.  The 
veteran reportedly showed poor social adaptation, but 
reasoning, insight, and judgment were reportedly adequate.  
The diagnoses included PTSD, chronic, delayed.  

In a March 1995 RO rating decision, service connection was 
granted for PTSD.  A 30 percent rating was assigned, 
effective from the date of the reopened claim in February 
1994.

A discharge summary indicates that the veteran was admitted 
to the VA Medical Center (VAMC) in Buffalo, New York, from 
February to March 1995.  The diagnoses included chronic and 
severe PTSD and alcohol abuse (by history), thought to 
possibly be secondary to PTSD.  It was noted that the veteran 
was currently active in outpatient treatment and therapy, for 
the past year, and that he had not previously been admitted 
to an inpatient psychiatric unit.  On mental status 
examination, he was reportedly cooperative throughout the 
interview.  It was noted that his speech was spontaneous and 
his affect was restricted.  He denied suicidal or homicidal 
thoughts on admission, and he was oriented to self, others, 
place, and time.  His concentration was noted to be adequate, 
and his remote, recent, and immediate memory were all found 
to be good.  He had a general grasp and recollection of 
things, and he was able to do simple calculations.  He had 
adequate abstract thinking, and his insight and judgment were 
both fair to good.  The course of hospital treatment 
addressed the veteran's psychic numbing, survival guilt, 
alcohol dependence, and family conflicts.  Overall, it was 
thought that he showed improved insight and motivation 
regarding PTSD, although he continued to show the full range 
of PTSD symptomatology.  There was no apparent suicidal or 
homicidal risk during the PTSD program or upon discharge.  
The prognosis was fair to good.  

In an April 1995 RO decision, the RO denied the veteran's 
claim for a rating in excess of 30 percent for his PTSD, and 
granted a temporary total rating under 38 C.F.R. § 4.29, 
based on hospitalization for service-connected PTSD.  

VA outpatient treatment records dated from March 1995 through 
June 1996 document treatment for PTSD at the VAMC's in 
Batavia and Buffalo, New York.  

Records from the Vet Center indicate that the veteran was 
undergoing treatment for PTSD symptoms from April through 
September 1996.  A June 1996 intake assessment rated the 
veteran's PTSD as "4" on a scale from 1-5, with 5 being the 
most severe.  The veteran's score on the Global Assessment of 
Functioning (GAF) scale was 51.  In a September 1996 letter, 
it was noted that the veteran was in counseling for 
difficulty with his marriage, his job, nightmares, and other 
symptoms of PTSD.  Diagnoses included chronic, severe PTSD, 
and chronic alcohol dependence, in sustained full remission.  
The veteran's therapist noted that he continued to have 
symptoms of severe sleep disturbance, problems with feelings 
of anger which were readily triggered by situational events 
related to Vietnam, daily intrusive thoughts of his combat 
experiences, and nightmares several times a week.  It was 
noted that the veteran was easily startled and that he was 
having problems on his job and in his marriage.  

During his August 1996 RO hearing, the veteran and his 
representative reported that ongoing PTSD symptoms included 
nightmares, sleep disturbances, and flashbacks in which he 
was reliving his experiences in Vietnam.  The veteran 
reported that the disorder has severely limited his social 
and industrial adaptation, resulting in family problems and 
frequent changes in employment over the years.  He noted 
that, at home, he had his family trained like they were in 
Marine boot camp.  He stated that, when at work, it was 
difficult to hold intrusive thoughts at bay when he was not 
working at a fast pace.  The veteran noted that he was being 
treated for his PTSD symptoms at the VAMC's in Batavia and 
Buffalo, at the Vet Center, and at a facility referred to as 
"Copin House." 

The report of a February 1997 VA PTSD examination indicated 
that, while the veteran has been married since 1973, he has 
had marital problems since the beginning, with some current 
evidence of physical abuse.  Current PTSD symptoms reportedly 
included survivor guilt, nightmares, flashbacks, and night 
sweats.  It was noted that these symptoms prevented the 
veteran from sleeping more than two to three hours.  The 
veteran currently worked at a computer and would not take a 
promotion because he did not want to supervise or interact 
with other people.  It was noted that he had difficulty 
relating to other colleagues and avoided both groups and 
gatherings.  He reported that his symptoms were getting 
worse.  On mental status examination, the veteran was found 
to be oriented, relevant, coherent and cooperative.  His 
thought process was noted to be organized, there were no 
delusions or hallucinations, and his insight and judgment 
seemed to be adequate.  The diagnosis was chronic, delayed 
PTSD.  The examining physician reported that the veteran's 
score on the GAF scale was around 55.  He noted that the 
veteran had a significant problem with work and that he 
thought that people were talking about him.  The VA physician 
reported that the veteran gets very easily irritated, that he 
has severe problems with socialization, that he isolates 
himself, and that he has occasional thoughts of suicide.  

In an August 1999 brief submitted to the Board, the veteran's 
representative argued that the social and industrial 
impairment due to the service-connected PTSD was 
considerable.  He reiterated that fact that the veteran was 
socially avoidant and uncomfortable in large groups or 
gatherings, that he found working with even a small number of 
people to result in so much anxiety and stress that he would 
use up his sick and annual leave immediately, and that he is 
subject to intrusive thoughts that make his coworkers think 
that he is in a trance.  The service representative also 
noted that the veteran had turned down promotions because of 
his dislike of people, his hostility, and his suspiciousness.  
He indicated that the veteran's stressful and abusive 
relationship with his family shows his social impairment.  He 
pointed to the veteran's GAF score, and repeated that the 
veteran had been shown to have all of the symptoms necessary 
for a rating of at least 50 percent.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that, in Fenderson v. West, 12 Vet.App. 119 
(1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a later claim for 
an increased rating of a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following the award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.

Under the circumstances of this case, it is not clear that 
the Fenderson analysis would apply, because the original 
grant of service connection, effected in the rating decision 
of March 1995, was not appealed.  The veteran subsequently 
requested a temporary total rating under 38 C.F.R. § 4.29, 
which was granted in a rating decision of April 1995; that 
decision also denied a schedular rating in excess of 30 
percent for PTSD, and the present appeal followed.  In any 
event, however, since the record contains no indication that 
there has been a significant change in the severity of the 
veteran's PTSD disability since the effective date of service 
connection in February 1994, staged ratings are not necessary 
in this case.

The Board notes that the criteria used to determine the 
extent to which psychiatric disorders are disabling, set 
forth in 38 C.F.R. §§ 4.125-4.132, have been amended during 
the pendency of this claim.  See 61 Fed. Reg. 52,695-52,702 
(1996).  These changes became effective on November 7, 1996.  
See 38 C.F.R. § 4.130 (1998).   The record shows that the 
veteran has had notice of both the old and the new criteria, 
and they were considered by the RO.  In the Supplemental 
Statement of the Case (SSOC) issued in March 1997, the RO set 
out both the new and the old regulations.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria; the version most favorable to the 
appellant will be applied.

Under the" old" provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., the impairment of earning capacity.  
38 C.F.R. § 4.129 (1996).  The severity of disability was 
based upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful 
employment and decrease in work efficiency.  The regulation 
emphasized that VA should not underevaluate the emotionally 
sick veteran with a good work record, nor overevaluate his or 
her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  It was for 
that reason that great emphasis was placed upon the full 
report of the examiner which was descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 30 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 30 percent rating is appropriate when PTSD symptoms 
produce definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent rating is warranted for psychiatric disability in 
which the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and in which, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is warranted for psychiatric disability 
in which the ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
in which the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  For a 100 percent rating to 
apply, the veteran's PTSD would have to be shown by the 
evidence of record to result in virtual isolation, totally 
incapacitating psycho-neurotic symptoms, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).  

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
and mild memory loss (such as forgetting 
names, directions, or recent events). . . 
. 30

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The present case involves a complex combination of disabling 
problems, including service-connected PTSD as well as alcohol 
abuse.  We recognize the difficulty encountered by the RO in 
attempting to isolate and evaluate the service-connected 
aspects of the veteran's condition, especially in light of 
the medical evidence describing in single terms the combined 
disabling effects of the veteran's service-connected PTSD and 
his non-service-connected alcoholism.  As noted in the 
Introduction, above, the alcoholism issue may require further 
adjudicative action by the RO, and we are not considering 
that disorder in assessing the veteran's degree of impairment 
from employment.  After considering all the evidence, 
however, the Board finds that an increased rating is 
warranted for PTSD. 

Under the old criteria, a 50 percent rating was not warranted 
unless the veteran's PTSD symptoms caused considerable social 
and industrial impairment.  When the symptomatology produced 
only definite social and industrial impairment, a 30 percent 
rating was in order.  The Board recognizes that, in Hood v. 
Brown, 4 Vet. App. 301 (1993), the Court stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
nature whereas the other terms used therein were 
"quantitative" in character, and the Court invited the 
Board to construe the term "definite" in a manner that 
would quantify the degree of impairment.  The VA General 
Counsel subsequently concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

We note that the VA treatment records reflect the veteran has 
been rated on the GAF scale at 51, in June 1996, and 55, in 
February 1997.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, provides for a rating of 51-60 for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or complaints of-workers).

We believe the evidence as related by the veteran, and as 
documented in the findings by VA and private physicians, is 
consistent in reporting that his PTSD symptomatology presents 
moderate social and industrial impairment.  While the 
evidence clearly shows that the veteran has experienced 
problems at work related to his PTSD, and that these problems 
may have prevented him from being promoted, the Board notes 
that the psychiatric symptoms have not been so problematic as 
to jeopardize his employment at a position he has held since 
1980.  Furthermore, we note that, although he is hampered and 
isolated due to PTSD symptomatology, the veteran still lives 
with his wife and his family.  The records do not show that 
the veteran's PTSD symptomatology has produced considerable 
impairment of his ability to obtain and maintain employment.  
As the industrial impairment appears to be only moderate or 
definite, an evaluation in excess of the current 30 percent 
rating is not appropriate under the criteria in effect prior 
to the change in regulations.

In reviewing the medical evidence on file in light of the new 
rating criteria in effect since November 7, 1996, however, it 
appears that there may be an approximate balance in the 
positive and negative evidence regarding the veteran's claim. 

The most recent medical evidence on file (the February 1997 
VA examination report) indicates that the veteran's PTSD 
symptoms included survivor guilt, nightmares, flashbacks, 
difficulty sleeping more than two or three hours, an aversion 
to interacting with people, and difficulty relating to 
colleagues.  While mental status examination revealed mostly 
positive findings regarding the veteran's thought processes, 
insight, and judgment, and his GAF score was as high as 55, 
the examiner specifically reported that the PTSD symptoms 
result in significant problems at work and severe problems 
with socialization.  Furthermore, the VA physician went on to 
report that the veteran is easily irritated, that he isolates 
himself, and that he has occasional thoughts of suicide. 

Based upon the foregoing, we find that the currently reported 
symptomatology does not fit precisely into one of the 
disability levels specified in the new rating schedule.  
When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Granting the veteran every benefit 
of the doubt, we find that the evidence is in relative 
equipoise as to whether his PTSD is so disabling that it 
results in occupational and social impairment with reduced 
reliability and productivity.  As a result, the Board 
concludes that the veteran's disability picture at this time 
warrants a 50 percent evaluation under the new rating 
criteria, 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

We further conclude that a higher rating is not warranted, 
under either the old or the new criteria, both because our 
grant of a 50 percent rating is based upon the benefit of the 
doubt and not upon a finding that all the criteria for that 
rating have been met, and because the veteran was not 
reported to have considerable occupational and social 
impairment due solely to his PTSD symptoms, which are 
criteria required under the old regulation, nor does the 
evidence show that the PTSD symptoms result in deficiencies 
in most areas, as is required for a 70 percent rating under 
the new regulation.

As explained above, both the old and new regulations for 
evaluating mental disorders were applied in this case because 
of the amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply only the rating criteria in effect on and after 
November 7, 1996, and will consider evidence developed after 
the present claim.  


ORDER

Entitlement to an increased rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

